

116 HR 4045 IH: Disabled Access Credit Expansion Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4045IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. McEachin (for himself, Mr. Langevin, Mr. Foster, Mr. Hastings, Ms. Norton, Mr. Peters, Ms. Sewell of Alabama, Mr. Aguilar, Ms. Brownley of California, Ms. Blunt Rochester, Mr. Fitzpatrick, Mr. Luján, Mrs. Luria, Ms. Haaland, Ms. Schakowsky, Ms. Jayapal, Mrs. Watson Coleman, Ms. Speier, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, Education and Labor, Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to expand the credit for expenditures to provide access
			 to disabled individuals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disabled Access Credit Expansion Act. 2.Expansion of credit for expenditures to provide access to disabled individuals (a)Increase in dollar limitation (1)In generalSubsection (a) of section 44 of the Internal Revenue Code of 1986 is amended by striking $10,250 and inserting $20,500.
 (2)Inflation adjustmentSection 44 of such Code is amended by redesignating subsection (e) as subsection (f) and by inserting after subsection (d) the following new subsection:
					
						(e)Inflation adjustment
 (1)In generalIn the case of any taxable year beginning after 2020, the $20,500 amount in subsection (a) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost of living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2019 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (2)RoundingAny amount determined under paragraph (1) which is not a multiple of $50 shall be rounded to the next lowest multiple of $50..
 (b)Increase in gross receipts limitationSubparagraph (A) of section 44(b)(1) of the Internal Revenue Code of 1986 is amended by striking $1,000,000 and inserting $2,500,000. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.
			3.Alternative means of dispute resolution involving disability rights
 (a)FindingsCongress finds the following: (1)Congress does not directly appropriate funds for the ADA Mediation Program of the Disability Rights Section of the Civil Rights Division of the Department of Justice.
 (2)The Civil Rights Division receives funds for the ADA Mediation Program from the Office of Alternative Dispute Resolution of the Office of Legal Policy of the Department of Justice. The Office of Alternative Dispute Resolution receives appropriations through the appropriations account of the Department of Justice appropriated under the heading Fees and Expenses of Witnesses under the heading Legal Activities (referred to in this subsection as the FEW appropriations account).
 (3)The total amount appropriated to the Office of Alternative Dispute Resolution through the FEW appropriations account for fiscal year 2018 is $3,659,544.
 (4)Out of this amount, the Office of Alternative Dispute Resolution funds mediation for all of the litigating units within the Department of Justice.
 (5)The Civil Rights Division requests funding for the ADA Mediation Program on a quarterly basis and is limited in its ability to use funds to increase personnel and provide training concerning the program.
 (6)Voluntary mediation, under section 514 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12212), of disputes between individuals and entities covered by the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) requires specific expertise.
 (7)To best serve the disability community, and entities covered by that Act, the ADA Mediation Program should be able to use funds to increase personnel and provide training concerning the program.
				(b)ADA Mediation Program
 (1)In generalThe Attorney General shall carry out an ADA Mediation Program (referred to in this section as the Program). (2)Duties and authoritiesIn carrying out the Program, the Attorney General—
 (A)shall facilitate voluntary mediation to resolve disputes arising under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
 (B)may hire or enter into contracts with personnel for the Program, including increasing the number of such personnel beyond the number of individuals who provided services through the Program on the date of enactment of this section; and
 (C)provide training for mediators who provide services through the Program. (3)Authorization of appropriations (A)In generalThere is authorized to be appropriated to the appropriations account of the Department of Justice appropriated under the heading Fees and Expenses of Witnesses under the heading Legal Activities, to carry out this section, $1,000,000 (in addition to any other amounts appropriated to that account) for fiscal year 2021.
 (B)Availability of fundsFunds appropriated under subparagraph (A) may be used to pay for obligations incurred through the Program prior to the date of enactment of this section.
					4.ADA Information Line data collection report
 (a)FindingsCongress finds the following: (1)As of August 10, 2018, during fiscal year 2018, accessibility specialists have answered approximately 38,135 calls to the ADA Information Line.
 (2)The ADA Information Line receives on average approximately 1,000 calls per week, and does not typically collect data about the kinds of calls it receives.
 (3)The ADA Information Line takes calls from a variety of individuals and entities interested in the Americans with Disabilities Act of 1990, including—
 (A)employers covered by such Act; (B)architects and others who work with such employers;
 (C)public entities, such as schools and public service providers; (D)individuals with disabilities; and
 (E)entities that provide public accommodations. (4)ADA.gov provides many resources to individuals and entities, public or private, looking for information on such Act.
 (b)DefinitionsIn this section— (1)the term ADA Information Line means the toll-free line operated by the Attorney General to provide information and materials to the public about the requirements of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including regulations issued under the Act and technical assistance in accordance with section 507 of the Act (42 U.S.C. 12206); and
 (2)the term disability, with respect to an individual, has the meaning given such term in section 3 of such Act (42 U.S.C. 12102).
 (c)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit a report to each committee of Congress—
 (1)outlining the kinds of calls the ADA Information Line receives; (2)detailing the efforts of the Department of Justice to educate individuals and entities about the existence of the ADA Information Line; and
 (3)providing recommendations on improvements that can be made to provide additional support to individuals with disabilities, and entities covered by the Americans with Disabilities Act of 1990, seeking information on such Act.
				